Citation Nr: 0931228	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-36 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for intrasustance tear, 
infraspinatus tendon, right shoulder.

2.  Entitlement to service connection for right tibial 
plateau fracture with osteoarthritis, status post surgery 
times 2.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The  appellant served unverified periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
from August 1980 to January 1981, from January 1981 to May 
1981, and from July 1989 to February 2003 while with the Army 
National Guard and, later, the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In June 2009, the appellant testified during a Board hearing 
before the undersigned Acting Veterans Law Judge in 
Montgomery, Alabama.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The appellant did not injure his right shoulder during a 
period of active duty, ACDUTRA, or INACDUTRA.

3.  The appellant did not injure his right knee during a 
period of active duty, ACDUTRA, or INACDUTRA.



CONCLUSIONS OF LAW

1.  An intrasustance tear, infraspinatus tendon, right 
shoulder disorder was not incurred in or aggravated by a 
period of military service, including active duty for 
training or inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2008).

2.  A right tibial plateau fracture with osteoarthritis, 
status post surgery times 2, disorder was not incurred in or 
aggravated during a period of military service, including 
active duty for training or inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in December 2005 and March 2006.  These letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing his claims, 
and identified the appellant's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in February 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

During the pendency of this appeal, the Court in 
Dingess/Hartman held that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained.  The Board finds that the available 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would 
not cause any prejudice to the appellant.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 
38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a).  Active military, naval, or air service 
also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, generally there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).   The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Service Connection Analysis

The appellant contends that he first noticed his right knee 
condition during physical training during weekend drills in 
1987 or 1988 when the knee almost gave out during a run.  He 
also testified that he first noticed a problem with the right 
shoulder while doing push-ups at a weekend drill in 1998 or 
1999 when the shoulder flared up or puffed up.

After a review of the evidence, the Board finds that the 
appellant did not injure his right shoulder or right knee 
during a period of active duty, ACDUTRA, or INACDUTRA.  
Service treatment records do not show that the appellant 
injured his right shoulder or his right knee during any 
period of active duty, ACDUTRA, or INACDUTRA.  The appellant 
testified that these current disorders were not the result of 
any specific injury, but had developed over a period of time 
(transcript at p. 3).  With regard o the right knee, he 
testified that the knee swelled up and that he thought that 
he had twisted the knee.  He testified that he was taken out 
of running and went to see his doctor the next day 
(transcript at pp. 3-4).  

Service treatment records include notations that the 
appellant was put on profile for swelling, a meniscal tear, 
or degenerative joint disease in his right knee and for a 
rotator cuff shoulder injury; however, the records do not 
reflect the occurrence of a right knee or right shoulder 
injury during the period of active duty, ACDUTRA, or 
INACDUTRA.  Service treatment records do not reflect a 
contemporaneous reported history or notation that the right 
knee or right shoulder complaints were associated with any 
in-service injury, only that such symptoms surfaced in 
conjunction with normal physical activities of service.  
Service treatment records only reflect treatment for symptoms 
based on an undefined history of injury. 

With regard to the right knee, a private medical record dated 
between September and November 1988 for the Kerner 
Quarterback Sports Medicine Institute of Alabama indicated 
that the appellant was a city worker and had been referred by 
an urgent care physician for an old injury that originated in 
September 1988.  It also was noted that the right knee gave 
out when the appellant was running as well as medial knee 
pain when the knee locked when he got up from running.  
Effusion also was noted.  X-ray studies of the right knee 
were normal.  Diagnosis was right medial meniscus tear.  An 
arthroscopy was scheduled for November 1988.  

With regard to the right shoulder, the appellant said that he 
first noticed a problem with the right shoulder while doing 
push-ups at a weekend drill in 1998 or 1999 when the shoulder 
flared up or puffed up, the following day he saw a private 
physician, Dr. R.D.M., he told Dr. M. what happened, and Dr. 
M diagnosed him with a torn rotator cuff after a "scope."  
A private medical record from Dr. R.D.M. dated in July 1998 
noted that the appellant was a city animal control officer 
who had been having increasing pain in his right dominant 
shoulder and that he worked out in the gym to stay toned , 
but was not trying to set any weight records.  It also was 
noted that the appellant drove with his arm out on the side, 
that he occasionally slept with it overhead at night, and 
that he did not remember any discrete trauma or injury to the 
shoulder.  

A magnetic resonance imaging (MRI) scan in August 1998 showed 
tendinosis and impingement at the AC joint due to 
degenerative joint disease.  An arthroscopy was done in 
November 1998 after which he showed full range of motion and 
substantial improvement.  A March 2005 arthrogram of the 
right shoulder showed a partial intrasubstance high grade 
tear without retraction of the infraspinatus tendon.

Other private medical records associated with the claims file 
show treatment for the right shoulder and right knee, 
including arthroscopic surgery on the right knee in January 
2000 and February 2000.  A March 2005 record noted that the 
appellant continued to pump iron intermittently, although not 
recently because of increased pain in his shoulder, and that 
at some point in time he would need a total right knee 
replacement.  June 2005 treatment records noted that the 
appellant could not recall any mechanism of injury for either 
the appellant's right shoulder or right knee disorders.  

A December 1992 signed statement by Dr. W.P.G. noted the 
physician's recommendation that the appellant continue to 
stay on permanent restriction from running with his Army 
Reserve unit and an October 1993 signed statement by 
Dr. W.P.G. to the appellant's employer noted increasing 
problems with the appellant's degenerative joint disease of 
the right knee and that the appellant had been advised to 
permanently avoid strenuous physical therapy and running.

A January 2006 signed statement from Dr. M.M.B. recited that 
the appellant had chronic degenerative changes of his knees 
and shoulders and had undergone several surgical procedures 
to alleviate symptoms of those problems, which she said may 
be related to activities while serving in the U.S. Armed 
Forces.  

The appellant underwent a VA examination in September 2006.  
He told the examiner that he did not recall a specific injury 
to either his shoulder or to his right knee  Diagnosis was a 
partial intrasubstance high grade tear of the infraspinatus 
tendon of the right shoulder and a full tibial plateau 
fracture with osteoarthritis.

In November 2008, the appellant submitted three signed 
statements from National Guard comrades who wrote that the 
appellant complained about his knee, that he missed annual 
training in 1998 or 1999 because of knee surgery and 
recovery, and that he never went to sick call due to his 
dedication to mission.  

At the conclusion of the Board hearing, the undersigned left 
the record open for an additional 30 days to allow the 
appellant to submit written statements from 
Dr. R.D.M. and Dr. W.P.G. regarding their opinion on whether 
the appellant's right knee and right shoulder disorders were 
related to service.  No such statements were submitted to the 
Board.

Based upon the evidence of record, the Board concludes that 
there is no competent evidence of record that the appellant 
injured either his right shoulder or right knee during a 
period of active duty, ACDUTRA, or INACDUTRA.  In fact, the 
appellant testified during his Board hearing that he could 
not recall any specific injury to either his right shoulder 
or to his right knee.  June 2005 private medical records also 
support his testimony with their indications that a mechanism 
of injury for either disorder could not be named.  Further, 
though the appellant testified that he was treated for both 
disorders by a private doctor a day after his shoulder and 
his knee bothered him during weekend drills, private medical 
records in 1988 and 1998 contain no references to running or 
doing push-ups for the appellant's National Guard or Reserve 
training as necessitating these medical visits.  

For these reasons, the Board concludes that the weight of the 
evidence demonstrates that the appellant did not injury his 
right shoulder or right knee during a period of active duty, 
ACDUTRA, or INACDUTRA service, even though he did complain of 
such symptoms and was treated during INACDUTRA service.  For 
this reason, service connection for a intrasustance tear, 
infraspinatus tendon, right shoulder disorder and for a right 
tibial plateau fracture with osteoarthritis, status post 
surgery times 2, are not warranted.  As noted above, 
presumptive service connection also is not warranted here 
where the appellant concedes the disorders complained of 
originated during weekend drills or during periods of ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

While the appellant may sincerely believe that he has current 
right shoulder and right knee disabilities as a result of his 
period of active duty, ACDUTRA, or INACDUTRA, he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds entitlement to service connection 
for a right shoulder disorder and for a right knee disorder 
are not warranted.

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claims, and the 
claims must be denied.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for intrasustance tear, infraspinatus 
tendon, right shoulder, is denied.

Service connection for right tibial plateau fracture with 
osteoarthritis, status post surgery times 2, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


